EXHIBIT 12 SUMMARY OF OFFICER AND DIRECTOR COMPENSATION Except for the Employment Agreement in Exhibit 6 of this report, the Company does not have any written contractual compensation arrangements with any of its employees or directors, including Executive Officers. During 2011, the Company’s Chief Executive and Principal Financial Officers (the Company’s “Named Executive Officers”) are scheduled to receive the following compensation from the Company: Compensation Arrangement 2011 Scheduled Amount Base salary $234,000 (CEO); $103,000 (PFO) 401(k) matching contributions 5,880 (maximum) Section 125 plan matching contributions (1) 400 (maximum) Management bonus will be determined at year-end Pet health benefits (1) 500 (maximum) Family medical benefits (1) will depend on future events Travel expense reimbursement (2) 8,000 (CEO); 2,000 (PFO) During 2011, the Company’s Directors are scheduled to receive the following compensation from the Company: Compensation Arrangement Ernst Hoyer Barbara Payne James Beeson Base $ $ $ Executive Committee - - Audit Committee Chairman - - Travel Expense Reimbursement (2) (1)CEO and PFO participate on the same basis as other eligible employees. (2)Estimated 2011 travel expenses on behalf of UTMD business.The Company reimburses its employees and directors for authorized business expenses.
